Citation Nr: 1643252	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  09-20 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and/or a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United State Marine Corps from January 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a May 2015 decision, the Board in part denied the Veteran's claim for entitlement to service connection for hypertension.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which in an August 2016 Order and pursuant to a Joint Motion for Remand (JMR), vacated the May 2015 denial and remanded the case to the Board.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2016 JMR, the parties agreed that a remand was required because the Board failed "to provide an adequate statement of reasons or bases for its finding that the January 29, 2015 [VA examination report] was adequate for rating purposes."  

First, the January 2015 VA examiner opined that the Veteran's hypertension was less likely than not caused service, including due to Agent Orange exposure.  The parties found that the examiner "does not appear to fully articulate her rationale."  Specifically, the parties found that although the examiner summarized medical literature, she does not "explain how the medical literature applied to the facts of the [Veteran's] case."  

Second, the parties found that the examiner used the incorrect standard for addressing the theory of secondary service connection.  The examiner opined, "the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  The parties agreed that the examiner's opinion applied to the standard for aggravation of a preexisting disability - which was not the issue before her. 

As the January 2015 VA examination report appears to incorrectly address the theories of entitlement, the Board finds that a remand is necessary to obtain an addendum medical opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the January 2015 VA examiner (or a suitable substitute).  The electronic claims folder and a copy of this remand should be forwarded to the examiner and the examiner should indicate in the addendum report that the claims file was reviewed.  After the record review, the VA examiner should offer his/her opinion with supporting rationale as to the following questions:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that Veteran's hypertension was incurred in or is otherwise related to service, including due to herbicide exposure.

(b)  If not, opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected anxiety disorder.
(c)  If not, opine whether it is at least as likely as not that the Veteran's hypertension is aggravated (i.e. chronically worsened) by his service-connected anxiety disorder. 

If aggravation is found, the examiner should address the following medical issues to the extent possible:

i. the baseline manifestations of the Veteran's hypertension found prior to aggravation; and

ii. the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected anxiety disorder. 

This matter was returned to the Board from the United States Court of Appeals for Veterans Claims (Court) which vacated the Board's denial of the Veteran's claim for entitlement to service connection for hypertension on the basis that the January 2015 medical opinion was not adequate for adjudication purposes.  Specifically, the Court found: (1) that the examiner did not apply the medical literature she listed in her opinion to the Veteran's specific facts and (2) that the examiner incorrectly provided an opinion regarding the aggravation of a preexisting disability rather than the aggravation of a disability by a service-connected disability.  In your addendum opinion, please take special caution in explaining your rationale for any conclusions, including how the medical literature applies to the Veteran and opine as to whether the Veteran's service-connected anxiety disorder aggravates the Veteran's hypertension (which did not preexist service).  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale is requested for all opinions.

2.  Ensure that the examination report is adequate.  If it is deficient in any manner, return the report to the examiner as inadequate.  Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




